Name: 79/555/EEC: Council Decision of 12 June 1979 opening quotas for imports into Italy of certain products falling within headings No ex 84.06 and No ex 87.06 of the Common Customs Tariff and originating in Romania
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-06-20

 Avis juridique important|31979D055579/555/EEC: Council Decision of 12 June 1979 opening quotas for imports into Italy of certain products falling within headings No ex 84.06 and No ex 87.06 of the Common Customs Tariff and originating in Romania Official Journal L 152 , 20/06/1979 P. 0007 - 0007****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . ( 2 ) OJ NO L 60 , 12 . 3 . 1979 , P . 1 . COUNCIL DECISION OF 12 JUNE 1979 OPENING QUOTAS FOR IMPORTS INTO ITALY OF CERTAIN PRODUCTS FALLING WITHIN HEADINGS NO EX 84.06 AND NO EX 87.06 OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN ROMANIA ( 79/555/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR THE FIRST INDENT OF ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS IN ACCORDANCE WITH ARTICLE 3 OF DECISION 75/210/EEC THE ITALIAN REPUBLIC HAS REQUESTED THAT AMENDMENTS BE MADE TO THE UNILATERAL IMPORT ARRANGEMENTS APPLIED TO ROMANIA UNDER DECISION 79/252/EEC ( 2 ); WHEREAS THE AMENDMENTS REQUESTED DO NOT RAISE ANY PARTICULAR ECONOMIC PROBLEMS ; WHEREAS IT IS THEREFORE NECESSARY TO ADOPT THE MEASURES DESIRED , HAS ADOPTED THIS DECISION : ARTICLE 1 FOR 1979 THE ITALIAN REPUBLIC SHALL , BY WAY OF EXCEPTION , OPEN IN RESPECT OF ROMANIA : - AN IMPORT QUOTA OF LIT 3 600 MILLION FOR TRACTOR ENGINES FALLING WITHIN HEADING NO EX 84.06 OF THE COMMON CUSTOMS TARIFF , - AN IMPORT QUOTA OF LIT 6 800 MILLION FOR TRACTOR TRANSMISSIONS AND FRONT AXLES FALLING WITHIN HEADING NO EX 87.06 OF THE COMMON CUSTOMS TARIFF . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT LUXEMBOURG , 12 JUNE 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET